Citation Nr: 0528030	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 13, 1967 to June 
27, 1967 and from October 1972 to August 1977.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).  

Procedural history

In November 1997, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In a March 1998 
rating decision, the RO denied the claim.  The veteran 
disagreed with the March 1998 rating decision and the appeal 
was perfected with the timely submission of his substantive 
appeal (VA Form 9) in February 1999.  

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in 
October 2001.  The transcript of the hearing is associated 
with the veteran's claims folder.

This matter was previously before the Board, and adjudicated 
in a decision dated March 2002.  In that decision, the Board 
denied service connection for PTSD.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In an Order dated December 
2002, pursuant to a Joint Motion for Remand (JMR), the Court 
vacated the Board's March 2002 decision and remanded this 
matter back to the Board for development consistent with the 
Court's Order.

In July 2003, the Board remanded this issue to the RO for 
further evidentiary development to comply with the Court's 
Order.  After the requested development was accomplished, the 
RO issued a supplemental statement of the case (SSOC) which 
continued the previous denial.  


FINDINGS OF FACT

1.  By letters dated in July 2003 and July 2004, the RO 
requested that the veteran provide information and evidence 
concerning his claimed PTSD.  The veteran did not respond to 
those letters.  His whereabouts are currently unknown.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  By not responding to the requests of the Board and the RO 
for information and evidence necessary to make a decision on 
the merits of his appeal, the veteran abandoned his claim.  
38 C.F.R. § 3.158 (2004).

2.  PTSD was not incurred coincident with the veteran's 
service in the armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004) [reasonable doubt to be resolved in veteran's 
favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by way of the March 1998 rating 
decision, the December 1998 statement of the case (SOC), and 
the January 2000 and May 2005 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2003 and July 2004, with copies to his representative, which 
were specifically intended to address the requirements of the 
VCAA.  Those letters explained in detail the elements that 
must be established in order to grant service connection; 
they enumerated the evidence already received; and they 
provided a description of the evidence still needed to 
establish those elements.  As will be addressed below, both 
letters were returned as undeliverable.   

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2004).  In 
the July 2004 VCAA letter, the RO informed the veteran that 
VA would get such things as "medical records, employment 
records, or records from other Federal agencies."  The 
letter went to notify him that VA was responsible for getting 
"medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration." 

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2004 letter told the veteran to 
"provide the date, time, and location of incident along with 
name and address of the agency you wish us to obtain the 
evidence from.  It is your responsibility to obtain evidence 
that is not in federal, state or local government custody.  
It is your responsibility to obtain any private medical 
treatment records or records from prior employers that we 
have not been previously granted permission to request on 
your behalf or where permission was granted as VA requested 
the records be released by two prior requests.  It is your 
sole responsibility to obtain any evidence such as private 
insurance records, local newspaper reports and 
advertisements, coroner reports for deaths of persons not 
related to you, internet searches for specific 
accidents/incidents, contacts with members of a veteran's 
family or service organization for personal statements or any 
other evidence which would be fee based that the VA is not in 
a position to appropriate funds to obtain."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The July 2004 letter 
specifically requested that "[i]f there is any evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

The Board finds that July 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in March 
1998, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in July 2004, the 
RO readjudicated his claim in a May 2005 supplemental 
statement of the case.  Thus, any VCAA notice deficiency has 
been rectified.   

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  

The Board finds that, for reasons that will be discussed 
further below, additional efforts to notify the veteran would 
be futile.  Nothing has been heard from the veteran since his 
October 2001 hearing, four years ago.  He has failed to keep 
VA apprised of his current location and address.  In March 
2005, the RO contacted the veteran's representative and 
verified that the representative had the same (obsolete) 
address for the veteran as VA.  The Board is therefore 
satisfied that appropriate action was taken by VA to notify 
the veteran of his statutory rights and that no amount of 
additional communication would result in any additional 
evidence pertinent to this claim.  See Wensch v. Principi, 15 
Vet. App. 362 (2001) [VCAA does not apply where there is 
extensive factual development in case which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim].  See also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence 
to law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, in response to the Board's July 2003 remand, 
the RO obtained the veteran's service personnel records.  The 
RO also obtained the veteran's service medical records and VA 
outpatient treatment and hospitalization records.  In 
addition, the veteran was afforded a VA examination in 
October 1999.  There is no indication that there exists any 
evidence that has a bearing on this case that has not been 
obtained.

In a September 2002 Brief to the Court, the veteran's 
representative alleged that VA had not properly assisted the 
veteran in obtaining proof of his in-service stressor.  As 
will be discussed in the Board's analysis below, despite 
being prompted to do so the veteran has not provided 
sufficient detail to facilitate additional assistance from 
VA.  His descriptions of the stressor event are lacking in 
detail and are inconsistent.  The veteran has not provided 
any names of persons involved in the incident, and he stated 
that he did not remember the exact place where the incident 
occurred.  Moreover, the veteran stated at his October 2001 
hearing that he had attempted to obtain police records and 
was informed that they do not keep records from that time.  

Under such circumstances, there is no reasonable possibility 
that additional development or assistance would prove 
fruitful.  With respect to the representative's assertion 
that VA should have conducted internet searches, run notices 
in local newspapers, checked insurance records, coroner 
reports, etc., the veteran was specifically notified by means 
of the July 2004 letter that it is his responsibility to 
obtain such evidence, not VA's.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].

In essence, the veteran's representative has conceded that he 
is unaware of any specific additional evidence, but would 
like VA to investigate even the remotest possibility that 
could potentially support the claim.  This is not VA's duty.  
The duty to assist is not invoked where no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West 2002).  Moreover, the Board refuses to expend 
additional time and scarce resources when the veteran has not 
been heard from in four years and has not responded to 
requests for information and evidence.  The Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Moreover, the Court's remand appears to have been predicated 
exclusively on the basis of alleged failure on the part of VA 
to notify the veteran under 38 U.S.C. §5103.  The Joint 
Motion and the Court Order resulting therefrom identified no 
other defects in the Board's March 2002 decision, in 
particular with respect to VA's duty to assist under 
38 U.S.C. §5103A.  

The Court has consistently stated that the failure of an 
appellant to include an issue or argument in the pleadings 
before it will be deemed as a waiver of that issue or 
argument.  See Bucklinger v. Brown, 5Vet. App. 435, 436 
(1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board believes, based on this 
jurisprudence, that if any other significant problems had 
been identified in the Board's previous decision by the 
parties to the Joint Motion, this would have been brought to 
the Court's, and the Board's, attention.  No such problems 
were identified.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran presented personal testimony 
at a Travel Board hearing in October 2001 chaired by the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the veteran's claims folder.  The 
veteran's  representative has also submitted written argument 
in his behalf.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2004).

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."

Analysis 

It is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  The Board further observes, however, that 
the Joint Motion did not address the merits of the veteran's 
claim.  Rather, as discussed above, the Joint Motion found 
fault in VA's notice to the veteran.  As has been discussed 
in the VCAA section above, that has since been rectified to 
the extent possible.  

In addition, as alluded to above, since the Court's order was 
issued the veteran has not been heard from.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For reasons explained below, the Board believes that the 
veteran's claim of entitlement to service connection for PTSD 
has been abandoned.  In the alternative, the Board has 
considered the claim on its merits.

Abandoned claim

The Board's review of the claims folder reveals that the 
veteran has not responded to VA's July 2003 and July 2004 
letters, both of which were returned as undeliverable.  
Indeed, he has not communicated with VA since his October 
2001 hearing.  

The July 2003 and July 2004 letters requested that the 
veteran submit additional evidence with respect to his 
claimed stressors.  That evidence has not been furnished 
within a year of the date of request.  Given this factual 
background, and for reasons explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. § 3.158 (2004), and that the claim 
is denied on that basis.

Despite repeated efforts of the RO to contact him and assist 
him in the development of his claim, the veteran has not been 
heard from for four years.  It is now well established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The record in this case reveals that the RO sent the veteran 
requests for specific evidence, in the form of the July 2003 
and July 2004 VCAA letters.  These communications were sent 
to the veteran's latest address of records, and were returned 
as undeliverable.  The veteran has not notified the RO or his 
representative, of a new address.  His current whereabouts 
are unknown.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  In Morris v. 
Derwinski, 
1 Vet. App. 260 (1991), the Court held that a veteran's 
abandonment of his claim for service connection based upon 
his failure to respond to a request for additional evidence 
could not be waived or set aside on grounds of alleged 
ignorance of regulatory requirements.  The Court in Morris 
noted that the Supreme Court had held that everyone dealing 
with the Government was charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The 
Court found that even though the veteran may have been 
ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  

In summary, because the veteran has failed for four years to 
contact VA and to keep VA apprised of his current address, 
and has failed, without adequate reason or good cause, for 
over one year to furnish evidence requested by letter sent to 
his latest address of record, the claim is deemed abandoned 
and is therefore dismissed pursuant to the provisions of 
38 C.F.R. § 3.158.

Merits decision

The Board will alternatively decide the claim on its merits.  
See Holbrook, supra.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a causal nexus between his PTSD and 
the claimed in-service stressor.  

There is of record a current medical diagnosis of PTSD, in 
October 1999, which has been linked to an incident of the 
veteran's military service, namely a fatal automobile 
accident which the veteran allegedly witnessed; accordingly, 
elements (1) and (3) above have arguably been satisfied.  
However, there is still the matter of  whether there is 
credible supporting evidence that an in-service stressor 
actually occurred.

(i.) Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau, 9 Vet. 
App. at 395; Dizoglio, 9 Vet. App. at 166.  In such cases, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Moreau, 9 Vet. App. at 395-396; Cohen, 10 Vet. App. at 142.

The Board observes that the veteran has not claimed that he 
participated in combat.  His representative specifically 
stated in a September 2002 Brief to the Court that the 
veteran was neither in combat nor had he alleged that he was 
in combat.  He did not serve in Vietnam, receive any 
decorations or awards indicative of combat status, and he did 
not incur any injuries reflective of participation in combat.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case.  Because the veteran did not 
engage in combat, the law requires that stressors be 
corroborated.  The veteran's lay testimony alone is not 
enough to establish the occurrence of an alleged stressor.  
Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.   

(ii.) Stressor verification

Although the veteran has testified that he saw a severed head 
resulting from an automobile accident in service, there is 
absolutely no objective evidence in support of his assertion.  
The veteran's story cannot be verified, because the 
information provided by him is not specific enough with 
respect to basic information such as the date, time, and 
place of the accident, or the names of persons involved.  The 
Board additionally observes that the veteran testified that 
his attempt to obtain relevant police reports was 
unsuccessful.  This is odd, to say the least, since the 
veteran has alleged that a fatal accident occurred and a 
police report would be expected under such circumstances.

The veteran has also described a second stressor, finding out 
that his father had a heart attack.  It is apparently his 
contention that this information was kept from him for two 
days, and that this constitutes a stressor event.  The Board 
has reviewed the veteran's service personnel and service 
medical records and can find no reference to the incident.  
The veteran has neither submitted nor identified any 
corroborating evidence to either show that his father 
suffered a heart attack during service or that this 
information was kept from the veteran for two days.  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite VCAA letters that specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. § 
5103A, the veteran has not done so.  

In short, there is no corroboration of the veteran's 
contentions as to the in-service stressors.  Element (2) of 
38 C.F.R. § 3.304(f) has not been satisfied, and the 
veteran's claim accordingly fails.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor, which is one of the elements required 
for entitlement to service connection for PTSD.  In the 
absence of one of the required elements under 38 C.F.R. 
§ 3.304(f), the claim is denied.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


